DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-17 have been presented and are pending.  Claims 11-17 have been withdrawn from consideration as not being elected by the applicant.  

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 6/19/2019 has been considered.

Election/Restrictions
This application contains claims directed to the following patentably distinct
Species:
I.	Claims 1-10, drawn to an apparatus on a Digital Transaction Card 
II.	Claims 11-16, drawn to a method for operating apparatus on a Digital Transaction Card 
III.	Claim 17, drawn to a method for operating a system for digital transactions 

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II, and Inventions I and III, are related as process and apparatus for its practice.  The Inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as the apparatus of claim 1 can be used to practice another and materially different process than that of Inventions II and III.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the Inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the Inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the Inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the Inventions as claimed have different functions since Invention II is directed to operating an apparatus on a Digital Transaction Card and Invention III is directed to operating a system for digital transactions.  Furthermore, there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an Invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected Invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.
If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

A telephonic call was made to Mr. Richard Fagin on 02/24/2021. Mr. Fagin elected Invention I, claims 1-10 while maintaining the right to traverse. 

Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus of claim 1 that further comprises an MVCP distribution infrastructure comprising at least one MVCP distribution device, as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 2 recites “Apparatus according to claim 1, further comprising: a MVCP distribution infrastructure comprising at least one MVCP distribution device operable to provide at least one MVCP to the DTC”.  It is unclear whether the MVCP infrastructure is part of the apparatus which makes the scope of the claim unclear.  The specification in section [0092] recites “the system includes a script distribution infrastructure”.  The examiner suggests that the applicant amend the claims to recite a system that comprises an apparatus on a Digital Transaction Card and a MVCP distribution infrastructure.  
Claim 9 recites “Apparatus according to claim 1, wherein the DTC operable to receive data from a Data Assistance Device (DAD), the DAD including:…”.  Claim 1 is directed to an apparatus on a Digital Transaction Card but claim 9 describes a Data Assistance Device.  It is unclear if the Data Assistance Device is part of the apparatus which makes the scope of the claim unclear and also makes it unclear when direct infringement occurs.  




Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 20140214665 A1 (“Lee”), in view of US 20160104154 A1 (“Milov”).

Per claim 1, Lee discloses an apparatus and method comprising:
apparatus on a Digital Transaction Card (DTC) (e.g. physical dummy payment card)… (Section [0019]-[0023]);
hardware (e.g. smart card chip) operable with at least one application… (Section [0019]-[0023]);
software (e.g. software) operable to store one or more software packages, at least one of the one or more software packages representing a Modified Virtual Card Profile (MVCP) (e.g. virtual payment card information) (Section [0019]-[0023] and [0116]);
the apparatus operable with the MVCP (e.g. virtual payment card information) to cause the DTC (e.g. physical dummy payment card) to adopt the personality associated with the MVCP (e.g. virtual payment card information) (Section [0054]-[0055] and [0058]-[0059])

although Lee discloses an apparatus on a Digital Transaction Card that receives one or more Modified Virtual Card Profiles to perform payments using the Modified Virtual Card Profiles, Lee does not specifically disclose …operable in accordance with a standard command protocol; …for executing one or more instructions form the standard command protocol.  However Milov, in analogous art of payment card emulation, discloses:
…operable in accordance with a standard command protocol (e.g. Global Platform standards) (Section [0028] and [0032]); 
…for executing one or more instructions from the standard command protocol (e.g. Global Platform standards) (Section [0028] and [0032]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the apparatus on a Digital Transaction Card of Lee to be compatible with a standard command protocol, as taught by Milov, in order to make the apparatus on the Digital Transaction Card of Lee more secure (See Milov Paragraph [0032]).
	

Per claim 2, Lee/Milov discloses all of the limitations of claim 1 above.  Lee further discloses:
a MVCP distribution infrastructure comprising at least one MVCP distribution device (e.g. user equipment) operable to provide at least one MVCP (e.g. virtual payment card information) to the DTC (e.g. physical dummy payment card) (Section [0042]-[0043]).

Per claim 3, Lee/Milov discloses all of the limitations of claim 1 above.  Milov further discloses:
wherein the apparatus is operable to store at least one script (e.g. device software), the script when executed, operable with at least one of the one or more software packages to cause the DTC to operate in accordance with at least one command from the standard command protocol (e.g. secure transactional subsystem will conform, where appropriate, to an international standard, such as current Global Platform standards) (Section [0032]).

Per claim 7, Lee/Milov discloses all of the limitations of claim 1 above.  Milov further discloses:
wherein the standard command protocol is the Global Platform Standard (GPS) (e.g. global platform standards) (Section [0028] and [0032]).

Claims 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Milov, as applied to claim 1 above, in further view of US 20140172700 A1 (“Teuwen”).

Per claim 4, although Lee/Milov discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the apparatus is adapted to securely store keys and/or key pairs for Issuer Security Domain (ISD and/or Supplementary Security Domain (SSD) level security rights.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus is adapted to securely store keys (e.g. public key) and/or key pairs for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights (Section [0025]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment apparatus memory of Lee/Milov to include the storage of public keys by the payment apparatus, as taught by Teuwen, in order to increase the security of the payment apparatus.

Per claim 5, although Lee/Milov discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the apparatus is adapted to store a plurality of MVCPs.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus is adapted to store a plurality of MVCPs (e.g. cards) (Section [0015]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment card of Lee/Milov to store multiple virtual cards, as taught by Teuwen, in order to provide convenience to the user by allowing a single device to act as multiple cards.

Per claim 6, Lee/Milov discloses all of the limitations of claim 1 above.  Lee further discloses:
wherein the apparatus is operable to store at least one script (e.g. valid period), the script when executed, operable with at least one of the one or more software packages to cause the DTC to operate in accordance with at least one command from the standard command protocol (e.g. virtual payment card information may be erased or corrupted) (Section [0057]-[0059]).

although Lee/Milov discloses a payment card that stores scripts that cause it to operate with a command, Lee/Milov does not specifically disclose wherein the apparatus is adapted to securely store keys and/or key pairs for issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights; wherein the apparatus is adapted to store a plurality of MVCP; wherein, using any one or more of keys, key pairs and at least one script to operate at least one command from the standard command protocol, a selected MVCP is rendered operable for digital transactions using the DTC, and one or more non-selected MVCPs are rendered inoperable for digital transactions using the DTC.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus is adapted to securely store keys (e.g. public key) and/or key pairs for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights (Section [0025]);
wherein the apparatus is adapted to store a plurality of MVCPs (e.g. cards) (Section [0015]);
wherein, using any one or more of keys (e.g. public key), key pairs and at least one script to operate at least one command from the standard command protocol, a selected MVCP is rendered operable for digital transactions using the DTC, and one or more non-selected MVCPs are rendered inoperable for digital transactions using the DTC (e.g. For example, if smart card has optional display which is typically an e-ink screen that requires power to change the display 
The motivation to combine Teuwen with Lee/Milov is disclosed above in the examination of claims 4 and 5 above.  

Per claim 8, although Lee/Milov discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the apparatus further includes a secure element for securely storing any one or more of keys, key pairs and at least one script.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus further includes a secure element (e.g. secure element) for securely storing any one or more of keys, key pairs and at least one script (Section [0020]-[0021]).  Note: the limitation “for securely storing any one or more of keys, key pairs and at least one script” does not distinguish over the prior art because it is describing the intended use of the secure element and is not positively recited as a function of the apparatus.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment card of Lee/Milov to include a secure element, as taught by Teuwen, in order to increase the security of the payment card.

Per claim 9, although Lee/Milov discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the DTC operable to receive data from a Data Assistance Device (DAD), the DAD including: a DAD user interface; a DAD processor; and a DAD transceiver, in which: the DAD is operable to receive data from an external third party, the DTC and DAD are enabled to transfer data from the DAD to the DTC; and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the DTC (e.g. smart card) operable to receive data from a Data Assistance Device (DAD) (e.g. smartphone), the DAD including: a DAD user interface (e.g. display); a DAD processor; and a DAD transceiver (e.g. NFC), in which: the DAD is operable to receive data from an external third party (e.g. cloud), the DTC and DAD are enabled to transfer data from the DAD (e.g. smartphone) to the DTC (e.g. smart card); and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor (e.g. CPU) and respective transceivers (e.g. contact/contactless interface) (Section [0010], [0011], [0015], and [0020]).  Note: the limitation “the DAD including: a DAD user interface; a DAD processor; and a DAD transceiver, in which: the DAD is operable to receive data from an external third party, the DTC and DAD are enabled to transfer data from the DAD to the DTC; and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers” does not distinguish over the prior art because it is describing the Data Assistance Device and its functions which is outside the scope of the claim that is directed to an apparatus on a Digital Transaction Card.  


Per claim 10, although Lee/Milov discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the MVCP, or one or more of the plurality of MVCPs is a Modified Mobile Payment Card (MMPC).  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the MVCP, or one or more of the plurality of MVCPs is a Modified Mobile Payment Card (MMPC) (e.g. bank cards or loyalty cards) (Section [0017] and [0020]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the virtual payment cards of Lee/Milov to be modified Mobile Payment Cards, as taught by Teuwen, in order to allow the payment card device to use multiple types of virtual cards on a single payment card.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Non Patent Literature “UK startup unveils smart card that will store multiple bank cards for contactless payments” by Rian Boden teaches a physical smart card that can store multiple virtual cards and use the virtual cards to perform payments.    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685